Citation Nr: 1737807	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-34 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

4.   Entitlement to service connection for eye disability, to include cataracts, including as secondary to diabetes.  

5.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus.  

6.  Entitlement to service connection for gout, to include as secondary to diabetes, and hypertension and as due to undiagnosed illness.   

7.  Entitlement to a rating in excess of 10 percent for hypertension.  

8.  Entitlement to a rating in excess of 10 percent for tinnitus.  

9.  Entitlement to a compensable rating for left ear hearing loss prior to May 9, 2015.  

10.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss from May 9, 2015.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

12.  Entitlement to a rating in excess of 20 percent for diabetes.  

13.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to October 4, 2012 and to a rating in excess of 20 percent thereafter. 

14.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to October 4, 2012 and to a rating in excess of 20 percent thereafter.  
 
15.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

16.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

17.  Entitlement to an effective date prior to August 9, 2011 for the grant of service connection for allergic rhinitis.    

  


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1985 to September 1985; from April 1988 to October 1994; and from March 2002 to November 2004, including service in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans' Affairs (VA).

On a July 2015 Form 9, the Veteran requested a Board videoconference hearing.  That hearing was scheduled for October 24, 2016.  However, in October 2016 correspondence, the Veteran's attorney indicated that the Veteran wished to cancel the hearing and did not wish to reschedule it.  Accordingly, the hearing request is deemed to be withdrawn.  

The issues of entitlement to service connection for eye disability, erectile dysfunction, and gout; entitlement to increased ratings for hypertension, left ear hearing loss, bilateral hearing loss and tinnitus; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Subsequent to the final, unappealed February 2006 denial of the claim for service connection for sleep apnea, VA has received evidence that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

2.  Sleep apnea is reasonably shown to have first become manifest during service.

3.  The Veteran is reasonably shown to have been diagnosed with PTSD and anxiety as result of a stressor event involving fear of hostile enemy activity during the appeal period.

4.  On January 23, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeals for entitlement to an increased rating for diabetes; entitlement to increased ratings for peripheral neuropathy of the upper and lower extremities; and entitlement to an earlier effective date for service connection for allergic rhinitis was requested.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the Veteran's claim for service connection for sleep apnea may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

2.  The criteria for entitlement to service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

3.  The criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


4.  The criteria for withdrawal of the appeals seeking an increased rating for diabetes; increased ratings for peripheral neuropathy of the upper and lower extremities; and an earlier effective date for service connection for allergic rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given that the claims decided herein are either being granted or dismissed, an assessment of VA's duties under the VCAA is not necessary.

II.  Claim to reopen

The Veteran's initial claim for service connection for sleep apnea was denied by a February 2006 rating decision.  He did not appeal that decision and it became final.  Since that decision, VA has received evidence that relates to an unestablished fact necessary to substantiate the claim and raises a reasonably possibility of substantiating the claim in the form of new assertions by the Veteran concerning a potential relationship between his sleep apnea and his service-connected disabilities.  Under the low threshold defined by the Shade decision, this evidence is new and material and the claim for service connection for sleep apnea may be reopened.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   





III.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).    

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


A.  Sleep apnea

The evidence shows that the Veteran was diagnosed with severe sleep apnea syndrome as early as August 2005, only nine months after separation from service.  Given the short period between separation and this diagnosis; given that the Veteran was not shown to have gained any significant weight between November 2004 and August 2005; and given that the sleep apnea was found to be severe in August 2005, it is reasonable to conclude that the disease was present before he separated from service.  Accordingly, resolving reasonable doubt in his favor, sleep apnea is shown to have manifested during service and service connection for the disease is warranted.  38 C.F.R. § 3.303, Alemany, 9 Vet. App. 518 (1996).

B.  Acquired psychiatric disorder, to include PTSD and anxiety disorder

VA treatment records during the appeal period (e.g. from September 2014) show a diagnosis of PTSD and reasonably indicate that the diagnosis relates to the Veteran's reported stressors in service.  One of these reported stressors involved the truck the Veteran was driving getting a flat tire near the Baghdad airport and the Veteran being exposed to close sniper fire while changing the tire.  This reported incident is reasonably consistent with the circumstances of the Veteran's service as he did serve in Iraq in a designated imminent danger pay area and also served in a supply/logistics capacity.  Also, the reported incident clearly involves fear of imminent hostile enemy activity.  Accordingly, resolving reasonable doubt in the Veteran's favor, because PTSD due to fear of hostile enemy activity is shown to have been diagnosed by a VA mental health practitioner at some point during the appeal period, service connection for this disability is warranted.  38 C.F.R. § 3.102, 3.303, 3.304; McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Also, at an October 2013 VA examination, the Veteran was diagnosed with anxiety disorder, along with depressive disorder.  The examiner concluded that some of the Veteran's anxiety disorder symptoms were clearly related to his stressors during service.  Resolving any reasonable doubt in the Veteran's favor, this conclusion supports an award of service connection for anxiety disorder.     

The Board notes that service connection is already in effect for depressive disorder.  Thus, based on the Board's current decision, the RO will recharacterize the Veteran's service connected psychiatric disability as an acquired psychiatric disorder, to include PTSD, depressive disorder and anxiety disorder.  The Veteran is advised that PTSD, depression and anxiety disorder are all evaluated under the exact same rating criteria (See 38 C.F.R. § 4.130, Diagnostic Code) and he is already being paid compensation at the 100 percent rate.  Consequently, the current grant of service connection for acquired psychiatric disability, to include PTSD and anxiety disorder may not result in him receiving any additional compensation.    

IV.  Ratings for diabetes and peripheral neuropathy and earlier effective date for service connection for allergic rhinitis.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  In the present case, the appellant through his attorney has withdrawn the claims for increased ratings for diabetes and peripheral neuropathy of the upper and lower extremities, and the claim for an earlier effective date for service connection for allergic rhinitis.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

New and material evidence has been received and the claim for service connection for sleep apnea is reopened.  

Service connection for sleep apnea is granted.

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder, is granted.

The appeals seeking increased ratings for diabetes, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left upper extremity and peripheral neuropathy of the right upper extremity are dismissed.  

The appeal seeking an earlier effective date for the award of service connection for allergic rhinitis is dismissed.    

REMAND

At the outset, the Board notes that the Veteran is already receiving compensation at the 100 percent rate, along with special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) based on one service-connected disability rated 100 percent disabling and additional service connected disabilities independently ratable at 60 percent or more.  The effective date for the award of the total 100 percent rating and the SMC award is September 13, 2012.  Thus, even if some or all of the remaining claims on appeal are granted, this may not result in the Veteran receiving additional compensation.  Consequently, he may want to consider consulting with his representative or a Veteran's Service Officer (VSO) to determine whether he desires to continue these claims.     

On his October 2013 formal claim for entitlement to a TDIU, the Veteran reported that he had recently received benefits from the Social Security Administration (SSA) based on an assessment of his residual functional capacity.  To date, it does not appear that records relating to the SSA determination have been obtained and the extent of the disabilities covered by this documentation is unclear.  Consequently, as the duty to assist requires VA to obtain potentially relevant SSA records, a remand is required for this purpose.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).   

It appears the Veteran most recently received a VA examination in relation to his claim for increase for hypertension June 2011 and a VA examination in relation to his claim for increase for hearing loss in May 2015.  Given that the case must be remanded anyway and given the large passage of time since the last examination in relation to the claim for increase for hypertension, the Veteran should be afforded new VA examinations to assess the current severity of these disabilities.  

Regarding the claim for service connection for gout, the Board notes that the Veteran submitted a December 2003 service treatment record indicating that his uric acid level was elevated (i.e. 9.9 on a scale where normal was between 3.2 and 8.2).  This at least suggests that an early manifestation of gout could have been present in service.  Consequently, as a medical opinion concerning the likelihood that the Veteran's current gout is related to service has not been obtained, on remand such an opinion should be obtained.  Also, although a December 2012 VA examiner did provide a medical opinion concerning the likelihood that the Veteran's gout was caused by his service-connected diabetes and hypertension, he did not provide a specific medical opinion concerning the likelihood that gout was aggravated by these disabilities.  Moreover, the Veteran has alleged that his gout has been caused or aggravated by medication he has taken for hypertension (i.e. diuretic medication) and the examiner did not provide an opinion concerning the likelihood of this potential relationship but did more generally find that gout could be exacerbated by the use of certain medications.  Consequently, on remand, a medical opinion, which addresses these potential etiologies, should be obtained.  

Regarding the claim for service connection for erectile dysfunction, the Veteran has alleged that this disability is secondary to his diabetes.  At a June 2011 VA examination, the examiner opined that the Veteran's low serum testosterone, not his diabetes or peripheral neuropathy, was the most likely cause of his erectile dysfunction.  The examiner also opined that the erectile dysfunction was not worsened by the diabetes or peripheral neuropathy.  However, the examiner did not provide a rationale for these latter opinions.  Accordingly, on remand, a supplemental opinion should be obtained, which addresses the likelihood that the Veteran's erectile dysfunction is aggravated by his service-connected peripheral neuropathy and/or hypertension, and includes a specific rationale.   

Prior to arranging for the examinations and medical opinions, the AOJ should update the record with any recent VA medical records pertaining to the disabilities addressed by this remand, which are not already of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment or evaluation for eye disability, erectile dysfunction, gout, hypertension, hearing loss and tinnitus dated since March 2017. 

2.  Make appropriate efforts to obtain records from the Social Security Administration (SSA) pertinent to the determination of disability by SSA identified by the Veteran in his October 2013 formal claim for a TDIU.  The records obtained should include all medical records in the custody of SSA related to this determination.

3.  Arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's hypertension.  The Veteran's claims file should be made available for review in conjunction with the examination.   

4.  Arrange for VA examination by an appropriate physician to determine the current severity of the Veteran's bilateral hearing loss.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

5.  Obtain supplemental medical opinions from a qualified medical professional in relation to the Veteran's claims for service connection for erectile dysfunction and gout.  The medical professional must review the claims file prior to providing the opinions.  This review should include the service treatment records, including the December 2003 record showing a uric acid level was elevated to 9.9; any pertinent post-service medical records; any pertinent VA examination reports; any pertinent assertions made by the Veteran or his representative; and any other information deemed pertinent.  

In regard to erectile dysfunction, the medical professional should provide an opinion in answer to the following questions:

A) Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's erectile dysfunction has been aggravated by his service-connected diabetes?  

B)  Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's erectile dysfunction has been aggravated by his service-connected peripheral neuropathy?  

Additionally, in regard to the claim for service connection for gout, the medical professional should provide opinions in answer to the following questions:

D) Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's gout first became manifest in military service or is otherwise related to military service?

E)  Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's gout has been aggravated by his service-connected diabetes?

F)  Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's gout has been aggravated by his service-connected hypertension? 

G) Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's gout has been caused by medications he takes (or has taken during the appeal period) for his service-connected disabilities, including diuretic medication for hypertension?

H) Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's gout has aggravated by medications he takes (or has taken during the appeal period) for his service-connected disabilities, including diuretic medication for hypertension?

6.  Review any recent VA medical records received to determine whether they show any new diagnosis of cataracts or retinopathy.  If so, arrange for any further development that might be indicated, including a new VA eye examination, if necessary.  

7.  Review the examination reports and medical opinions provided to ensure that they are in compliance with the remand instructions.  If not, take appropriate corrective action.  

8.  Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


